DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections and Interpretations
Regarding Claim 8, the phrase “the head part of the nail” is interpreted as equivalent to “the head part” (per antecedent in the first Para of Claim 1, corroborated with the fastener body being defined “formed as a nail” in Claim 8). Correction is recommended.
Regarding Claim 9, the phrase “exposed beyond an axial end the lengthened shape” is interpreted as equivalent to “exposed beyond an axial end OF the lengthened shape”. Correction is required.
Further regarding Claim 9, the phrase “the head part” (line 6) is interpreted as equivalent to “the head end part”. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by US Pat 4,558,747 to Cunningham (“Cunningham”). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action. 
Regarding Claim 10, Cunningham teaches a method for setting a fastener 30 into a support, the method comprising: 
using an indirect firing fastening tool (“motor impact device” in Fig. 1, col. 4 line 41) having first and second driving wheels  F-F’, 
wherein the fastener 30 is formed as part of a fastener assembly (collectively, items 30 and “R”) that includes a propelling member R engaged with and carried on the fastener 30 (flywheels F-F’ cooperate directly with the propelling member “R” which is engaged with by the fastener, the propelling member R and the fastener 30 being linked in particular in translation, with the fastener 30 at least temporarily carried with/on fastener 30 during the engagement between the ram R and the fastener 30, see Fig. 2 and Col. 5 lines 25-28; additionally regarding “engaged”, an action and counter-action exerted between the inter-engaging ram R and fastener 30 during impact, are characterizable as engagement, since at least temporarily the propelling member R and fastener 30 contact each other, thus being engaged and carried together) for transferring an externally applied propulsion force to the fastener (a propulsion force is caused externally by the flywheels F-F’ and imparted/applied to the fastener 30 via/through propelling member R), and 
driving the fastener assembly in translation from the tool (both elements R and 30 are translated though not at same speeds and accelerations, see Fig. 2) by the driving wheels F-F’ directly engaging an external surface (for example, the left and right outer surfaces of propelling ram R, as oriented in Fig. 2, are directly engaged/contacted by flywheels F-F’) of the propelling member (direct engagement shown in Fig. 2 above) to (intended use; capability demonstrated by Cunningham’s method, see above) apply a propulsion force (force imparted by the flywheels to the fastener 30, indirectly through propelling member R acting as an intermediary/carrier) to propel the fastener assembly out of an orifice of the tool (the assembly of ram R and nail 30, particularly as represented by the lower tip of nail 30, exits the tool through the lower aperture depicted in Fig. 2) such that the fastener 30 is set into the support (Col. 3 lines 15-16: “placed against a workpiece for driving a nail therein”). Note that under the broadest reasonable interpretation, the claim language is not interpreted more narrowly as presently recited, e.g. to convey that both the fastener and the propulsion member are propelled and leave the tool.

Regarding Claim 11, Cunningham further teaches that the driving wheels F-F’ compress the propelling member R as the propulsion force is applied (Col. 3 lines 6-7: “reaction of the compression forces between the opposed flywheels and the sides of the ram”).

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by US Pub 2006/0010676 by Robertson et al. (“Robertson”). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action. 
Regarding Claim 1, Robertson teaches a fastener assembly (10 in Fig. 1, i.e. assembly of all elements identified and described in detail below), comprising: 
a fastener body (14 in Fig. 1-4; Para 0015: “Nail 14 is made from metal, usually hardened steel”) with an entry tip (vertex/point XT) at a first end XE1 and an enlarged head XH part at a second end XE2, and a shank (XS, having a first part XS1 and a second part XS2)  extending between the first end XE1 and the second end XE2 (see annotated in examiner-annotated Fig. 2 of Robertson, below). 
engaged with and carried on the fastener body 14 (note engaging/carrying action depicted in Figs. 2-4, including arrow 36 indicating the direction of the engaging and carrying actions), for (intended use; limitation met by Robertson’s fastener assembly, see below) transferring an externally applied propulsion force to the fastener body (the propelling member 12 facilitates the action of transferring the propulsion force from mandrel 28, onto the fastener 14, see  “actuated or energized by an air piston”, Para 0018, see Fig. 3-4) wherein the propelling member 12 has a lengthened shape (see elongation in a horizontal direction, as oriented in Figs. 2-3), wherein a portion of the lengthened shape (PSL below) extends around the head part XH, wherein  the head part XH and a first portion of the shank XS1 are embedded in the propelling member (see annotated Fig. 2 below) so as to be surrounded by the propelling member 12, wherein a second portion of the shank XS2 extends axially (i.e. towards the left, in the orientation of Fig. 2 below) beyond the propelling member (in particular, extends more to the left, than the distal-most contact point XP, see below) to expose the second portion of the shank XS2 and the entry tip XT externally of the propelling member 12 (the tip XT and second portion XS2 are exposed distally / axially beyond the distal-most contact point XP of the propelling member 12, as shown at least in Figures 2 and 3, but also in Fig. 4, in a post-fired, dissociated state of the assembly).

    PNG
    media_image1.png
    766
    862
    media_image1.png
    Greyscale

Examiner-annotated Figure 2 and excerpt from Fig. 4 of Robertson

Regarding Claim 2, Robertson further teaches the propelling member 12 being configured so as to be at least partially dissociated (see dissociation in at least 2 halves in Fig. 4) from the fastener body 14 upon laying of the fastener 14 into a support 32 (compare Figs. 3-4).

Regarding Claim 3, Robertson further teaches that the propelling member 12 is made of a first material (plastics, per Para 0020) and the fastener body 14 is made of a second material (steel, Para 0015), wherein the first material (plastics) is less hard than the second material (steel, known to be harder than plastics).

Regarding Claim 4, Robertson further teaches that the propelling member 12 includes at least one weakening longitudinal side slot (longitudinal separation line cut between the two halves shown as being separated in Fig. 12, upon laying of the fastener 14 into workpiece 32, Fig. 4; thus said slot facilitates dissociation) configured to facilitate dissociation (see dissociation in at least 2 halves in Fig. 4) of the propelling member 12 from the fastener 14 body upon setting of the fastener body 14 into a support 32 (compare Figs. 3-4, where Fig. 4 corresponds to a setting of the fastener); 

Regarding Claim 5, Robertson further teaches that a portion PSL of the lengthened shape of the propelling member 12 extends beyond the head part XH of the fastener body 14 to form an axial extension (to the right, as oriented in Fig. 2 ) of the fastener body 14 (sleeve 26 extend longitudinally towards the right, as oriented in Fig. 2-3, with respect to a head 16 of the fastener 14) that covers an axial end of the head part (Interpretation A: right-side of head XH, Interpretation B: circumferential end of head HX which is aligned in an axial direction, i.e. horizontally as shown in Fig. 2 below;    in both interpretations A-B, the axial end of the head part is covered by the axial extension PSL).

Regarding Claim 6, Robertson further teaches that the fastener body 14 is formed as a nail (14 is a “nail”, Para 0015) and the propelling member 12 presents, in section, a cylindrical or parallelepiped lengthened shape (in cross section, propelling member 12 is a cylinder, see 

Regarding Claim 8, Robertson further teaches that the fastener body 14 is formed as a nail (14 is a “nail”, Para 0015) and the propelling member 12 presents, in section, a cylindrical or parallelepiped lengthened shape (in cross section, propelling member 12 is a cylinder, see Figs 1-2) having a transversal dimension or diameter larger than a diameter of the nail 14 (note in Fig. 2 that a diameter of the shank portion XS1 of the nail 14 is less than an outer diameter of the head part XH of the nail, see Fig. 2).

Regarding Claim 9, Robertson teaches a fastener assembly (10 in Fig. 1, i.e. assembly of all elements identified and described in detail below), comprising: 
an elongated fastener (14 in Fig. 1-4; Para 0015: “Nail 14 is made from metal, usually hardened steel”) with a head end part (16, i.e. right most end as oriented in Figs. 2, 4) and an entry tip end part (XT annotated in Fig. 2 above); 
a propelling member 12 (Para 0017: “Carrier 12 also has a female socket end, 26, which is adapted to retain head 16 of nail 14”) engaged with and carried on (Para 0017: “Carrier 12”; note engaging/carrying action depicted in Figs. 2-4, including arrow 36 indicating the direction of the engaging and carrying actions) the fastener 14 for (intended use; limitation met by Robertson’s fastener assembly, see below) transferring an externally applied propulsion force to the fastener (the propelling member 12 facilitates the action of transferring the propulsion force from mandrel 28, onto the fastener 14, see  “actuated or energized by an air piston”, Para 0018, see Fig. 3-4) wherein the propelling member 12 has a lengthened shape (see elongation in a horizontal direction, as oriented in Figs. 2-3), wherein a portion of the lengthened shape (PSL above, also see “Female socket end 26”, Para 0017, Fig. 2) extends around the head end part XH of the fastener to cover an axial end of the head end part (Interpretation A: right-side of head XH, Interpretation B: circumferential end of head HX which is aligned in an axial direction, i.e. horizontally as shown in Fig. 2 below;    in both interpretations A-B, the axial end of the head part is covered by the axial extension PSL),
wherein the propelling member 12 includes at least one weakening longitudinal side slot (longitudinal separation line cut between the two halves shown as being separated in Fig. 12, upon laying of the fastener 14 into workpiece 32, Fig. 4; thus said slot facilitates dissociation) configured to facilitate at least partial dissociation (see dissociation in at least 2 halves in Fig. 4) of the propelling member 12 from the fastener 14 upon laying of the fastener 14 into a support 32 (compare Figs. 3-4, where Fig. 4 corresponds to a setting of the fastener); 
wherein the propelling member 12 is made of a first material (plastics, per Para 0020) and the fastener 14 is made of a second material (steel, Para 0015), wherein the first material (plastics) is less hard than the second material (steel, known to be harder than plastics),
wherein a portion of the lengthened shape 26 of the propelling member 12 extends beyond the head end 16 part of the fastener 14 to form an axial extension of the fastener (sleeve 26 extend longitudinally towards the right, as oriented in Fig. 2-3, with respect to a head 16 of the fastener 14); and 
wherein the head end part 16 of the fastener 14 is embedded into the propelling member 12 (Figs. 1-3), and the entry tip end part XT is exposed beyond an axial end of the lengthened shape of the propelling member 12 (the tip end part XT is exposed distally / axially beyond the distal-most contact point XP of the propelling member 12, as shown at least in Figures 2 and 3, but also in Fig. 4, in a post-fired, dissociated state of the assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Robertson in view of Cunningham. For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action. 
Regarding Claim 10, Robertson teaches a method for setting a fastener 14 into a support 32, the method comprising:
using an indirect firing fastening tool (Para 0007: “automatic nail gun”) [NOT TAUGHT: having first and second driving wheels], 
wherein the fastener 14 is formed as part of a fastener assembly 10 (details above) that includes a propelling member 12 engaged with and carried on the fastener 14 (note engaging/carrying action depicted in Figs. 2-4, including arrow 36 indicating the direction of the engaging and carrying actions), for (intended use; limitation met by Robertson’s fastener assembly, see below) transferring an externally applied propulsion force to the fastener body (the propelling member 12 facilitates the action of transferring the propulsion force from mandrel 28, onto the fastener 14, see  “actuated or energized by an air piston”, Para 0018, see Fig. 3-4), and 
driving the fastener assembly 10 in translation from the tool [NOT TAUGHT: by the driving wheels directly engaging an external surface of] the propelling member 12 (both the fastener 14 and the propelling member 12 are directly engaged by the automatic nail tool, via to (intended use; disclosed structure has the recited capability) apply a propulsion force (the propelling member 12 facilitates the action of transferring the propulsion force from mandrel 28, onto the fastener 14, see  “actuated or energized by an air piston”, Para 0018, see Fig. 3-4) to propel the fastener 14 assembly out of an orifice (e.g. out of the distal orifice of circular shape shown in Fig. 1, which may be regarded as belonging to the tool, as the tool operates in cooperation with the fastener and its propelling member, i.e. collectively as a system) of the tool (Para 0007: “automatic nail gun”) such that the fastener 14 is set into the support 32 (effect shown in Fig. 4).

Thus Robertson teaches most limitations, but is silent about the method being performed by a tool including two driving wheels directly engaging an external surface of the propelling member, to effect the translation of the nail (as opposed to the mandrel exerting the propelling action onto the assembly).
However, Cunningham teaches flywheels F-F’ (Fig. 2) cooperating directly with an exterior surface of a propelling member represented by ram “R” supported by the fastener 30 and linked in particular in translation with the fastener 30, at least temporarily during the engagement between the ram and the fastener, see Fig. 2 and Col. 5 lines 25-28). Cunningham further teaches that a rotation of the driving means (F-F’) directly causes translational driving and propulsion of the fastener (Fig. 2 and Col. 5 lines 25-28). Further note that in Cunningham’s tool, the driving wheels F-F’ engage an outer surface of the propelling member R, by compressing the propelling member inward, i.e. radially inward, as the propulsion force is applied (details above, see reference to Cunningham’s Col. 3 lines 6-7: “reaction of the compression forces between the opposed flywheels and the sides of the ram”).
It would have been obvious to a person of ordinary skill in the art having the teachings of Robertson and Cunningham before them before the application was filed, to modify Robertson’s method to further provide that the method is employed with an automatic nail gun particularly comprising driving wheels effecting the translation of the fastener via direct engagement of an outer surface of the propelling member, as taught by Cunningham. A person of ordinary skill in the art would have been motivated to outfit Robertson’s automatic nail gun with flywheels, to enable quick and immediate, jolt-like driving reaction propelling the fastener towards the workpiece, by efficiently and instantaneously converting kinetic energy stored in the rotating flywheels into an impulse translation, while also reducing the overall weight of the system (col. 2 line 24 of Cunningham : “the weight of the tool is reduced”).

Regarding Claim 11, Robertson as modified by Cunningham above includes all limitations, including that the driving wheels of the modified apparatus (corresponding to F-F’ as disclosed by Cunningham, see details in the 35 USC 103 rejection of the parent claim, above) compress the propelling member as the propulsion force is applied (details above, see reference to Cunningham’s Col. 3 lines 6-7: “reaction of the compression forces between the opposed flywheels and the sides of the ram”).

Response to Arguments
Applicant's arguments filed 2/15/2021, regarding the 35 USC 112 rejections of Claims 1-10, have been fully considered and are persuasive. In light of the amendment , the related rejections have been withdrawn. Please note additional 35 USC 112b rejections necessitated by the amendment. 
Applicant's arguments regarding the 35 USC 102 rejection of Claim 1 over Cunningham (Page 6 lines 14-19), have been fully considered and found persuasive, in light of the amendment. In light of the amendment, the related rejections have been withdrawn.
Applicant's arguments regarding the 35 USC 102 rejection of Claim 10 over Cunningham (Page 6 lines 19-25), have been fully considered, but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Cunningham fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the propelling member being a part of the fastener assembly while not being a part of the tool) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed in the detailed rejection above, Cunningham includes all limitations of the amended claim, including both constituent elements of the fastener assembly (R and 30). Details above.
Applicant's arguments regarding the 35 USC 102 rejections of Claims 1 and 9 over Robertson (Page 7 paras 1-5), have been fully considered, but they are not persuasive for these reasons:
Regarding Applicant’s assertions that newly amended limitations of Claims 1 and 9 are not present in Robertson, the examiner disagrees, pointing out that all geometric and functional limitations are met. An updated rejection is formulated above for each of the claims – as necessitated by the amendment – including detailed annotations on Figures to clearly identify correspondence between recited and disclosed elements (e.g. note first and second portions XS1-2, portion of lengthened shape PLS, tip XT, head XH, etc.).
Applicant's arguments regarding the 35 USC 103 rejection of Claim 10 over Robertson in view of Cunningham (Page 7 – Section “103”), have been fully considered, but they are not persuasive for these reasons:
Regarding Applicant’s assertion that a modified apparatus would have Cunningham’s ram “R” engage the end of Robertson’s nail (page 7 lines 17-18), the examiner disagrees, pointing out that the apparatus in itself is not part of the scope of the claim, only the method of Claim 10. In contrast, the claim is directed to a method, the only obvious modification suggested  in view of Cunningham being that the driving / propelling of the fastener assembly being done by an action of flying wheels, as taught by Cunningham. As detailed in the rejection above, a person of ordinary skill in the art would have sufficient teachings in Cunningham to appreciate the advantages of such modified method (details above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Examiner, Art Unit 3731